DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 8 August 2022.  
Claims 1, 3-6 were amended
Claim 2 was cancelled
Claims 7-8 are newly added.  
Claims 1, 3-8 are currently pending and have been examined. 
This action is FINAL 

Claim Interpretation
The term “the operation detection unit detects” in claim 1 was interpreted under 112(f).  However, in view of the amendment to claim 1, this interpretation is no longer applicable.  
Claim Objections
Claims 1 and 2 were objected to because of informalities. Applicant has amended the claim 1 to overcome the objection and has canceled claim 2 to render the objection moot.  Accordingly, the objection of claims 1-2 has been withdrawn.    
Claim Rejections - 35 USC § 112
Claims 1-6 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Applicant has amended the claims to overcome or render moot each of the rejections.  Accordingly, the rejection of claims 1-14 has been withdrawn.    
Claim Rejections - 35 USC § 101
Claims 1-6 were rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more. Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive. Applicant has amended the claim to include “a notification of dangerous maneuvering " and that the notification is provided "by at least one of a speaker and a display device."  
The applicant argues at pages 9-10: 
Even if it is assumed that determination of the visual recognition and detection of the entry operation constitute one or more abstract mental processes, a notification of dangerous maneuvering is not required by "all uses of the recited abstract idea." Even in combination, the determination and detection can merely provide a general output of their results. The notification, in contrast, alerts the driver such that they are more alert and made aware not to enter the space in which oncoming vehicles travel. The resulting improvement to safety in driving is a practical application of any abstract idea recited in claim 1. As such, claim 1 is patent eligible. 

As noted by Applicant, claim 1 now recites “provide, by at least one of a speaker and a display device, a notification of dangerous maneuvering or control the vehicle such that the vehicle does not enter the space…” (emphasis added).  Thus, the claim limitation only requires a notification, which is merely data output.  The additional element of the notification is extra solution activity and amounts to necessary data gathering or outputting wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05 (g). 
Applicant’s argument that the notification alerts that driver and results in an improvement to the safety in driving is a practical application of the abstract idea is not persuasive.  The claim is a device claim that requires a display or speaker that is simply capable of notification (e.g. an output of data).  The claims do not recite using the determination to control the driving of the vehicle or otherwise improve the driving behavior of the vehicle. Accordingly, the recited configurations do not improve the technical field of driving assistance or autonomous driving. See MPEP 2106.05(a).
Regarding the recitation of “provide…a notification of dangerous maneuvering to the driver…”, the examiner notes that the limitations do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, do not meaningfully limit the claim in an eligibility rejection. For example, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) See MPEP 2106.05(f).
The examiner has updated the 101 rejection below in view of Applicant’s amendments.  	
Claim Rejections - 35 USC § 103
Claims 1-6 were rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US PG Pub. 2019/0073903, hereinafter "Baba ") in view of (Yamada JP-2000-011300 cited in the IDS). Applicant’s arguments, see pages 7-8, filed 8 August 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seitz et al. (US PG Pub. 2022/0171590) and Mochizuki et al. (US PG Pub. 2009/0303078).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1, 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Regarding claim 1:
Step 1:  Claim 1 is directed towards a driving assistance device.
Step 2A, prong 1:  Claim 1 recites the limitations of “determining whether visual recognition can be achieved within a predetermined distance can be achieved from a vehicle in a traveling direction of the vehicle based on a detection result of at least one of fog, rain and snow” and “detecting an entry operation of causing the vehicle to enter a space in which an oncoming vehicle travels based on information representing driver operation of the vehicle”.  The determining and detecting steps, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. For example, the claim encompasses a driver or passenger deciding that the road visibility is poor ahead due to weather conditions and cannot see the car in front of it and recognizing that the route includes a turn across an oncoming lane of traffic (e.g. by a turn signal or by entering a turn lane)
 Step 2A, prong 2:  Claim 1 recites elements additional to the abstract concepts.  However, the additional elements fail to integrate the abstract idea into a practical application.  
Claim 1 recites the additional element of “provide by at least one of a speaker and a display device, a notification of dangerous maneuvering to the driver, or control the vehicle such that the vehicle does not enter the space” in response the visual recognition determination and the entry detection operation.   The additional element of providing a notification on at least one of a speaker or a display is extra solution activity and amount to necessary data gathering or outputting wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05 (g).
The examiner notes that, as written, the claim only requires notification.  However, the instant specification, at page 6, lines 1-7, indicates that in one embodiment the driving assistance device can control the vehicle by controlling the steering.  The examiner respectfully suggests that the claim be amended to positively recite control of the vehicle as supported by at least page 6, lines 1-7.
Regarding the recitation of “provide…a notification of dangerous maneuvering to the driver…”, the examiner notes that the limitations do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, do not meaningfully limit the claim in an eligibility rejection. For example, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) See MPEP 2106.05(f).

Further, claim 1 recites “a processor”, which is part of a generic computer (see instant application at page 5, lines 9-17) that is simply employed as a tool to perform the determining and detecting of the abstract idea.  Further, the “display” and “speaker” are also simply tools to perform the abstract idea (See MPEP 2106.05(f)). 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). 
Finally, while the Applicant argues that the notification alerts that driver and results in an improvement to the safety in driving is a practical application of the abstract idea is not persuasive.  The claim is a device claim that requires a display or speaker that is simply capable of notification (e.g. an output of data).  The claims do not recite using the determination to control the driving of the vehicle or otherwise improve the driving behavior of the vehicle. Accordingly, the recited configurations does not improve the technical field of driving assistance or autonomous driving. See MPEP 2106.05(a).
Step 2B: Claim 1 also recites “a processor”, “a display”, “a speaker”. The examiner notes that simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).
For the above reasons and the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept.
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claims 3-7:
Dependent claims 3-7 only recite limitations further defining the mental process These limitations are considered mental process steps and the additional elements fail to integrate the abstract idea into a practical application because they do not impose meaningful limits on the claimed invention.  As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 3-7 are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. (US PG Pub. 2022/0171590, hereinafter “Seitz”) and Mochizuki et al. (US PG Pub. 2009/0303078, hereinafter “Mochizuki”).
Regarding claim 1, Seitz discloses a driving assistance device, comprising: 
a processor (see at least Seitz ¶188 “A single processor, module or other unit or device may fulfil the functions of several items recited in the claims, see also ¶4 “One of the challenges in this regard consists of configuring the interface between the human driver and typically computer-based controlling so that the driver is provided with all necessary and desired information as fast as possible and in an easily perceptible manner.”) configured to: 
detect an entry operation of causing the vehicle to enter a space in which an oncoming vehicle travels, based on information representing driver operation of the vehicle (see at least Seitz ¶12-13, 48, 146 “In the case shown in FIG. 6C, it was furthermore detected proceeding from the case explained above with reference to FIG. 6B, that the driver of the ego vehicle 21 has activated a left blinker. With this, he signals that he wants to carry out a lane change to the left. The ego object 31 is output in the depiction with a shining flashing light. Since in the depicted driving situation the lane change to the left may be done safely, an arrow 65 is displayed as a signal object 65 in addition to the highlighting of the left adjacent lane object 40a. The case is for example configured to be the color green. In other exemplary embodiments, the color may depend on whether the lane change may be done safely; if this is not the case, the arrow 65 may for example be colored red.” And “It is detected whether a different road user is currently located in a region of the neighboring lane on which the ego vehicle would travel in the case of a lane change. It is also detected whether a different road user will be located at a future time in such a region if the ego vehicle were to travel in this region, if it were to undertake a lane change.”); and 
provide, by at least one of a speaker and a display device, a notification of dangerous maneuvering to the driver, or control the vehicle such that the vehicle does not enter the space (see at least Seitz ¶111 “In the exemplary embodiment, different driver assistance modules of the driver assistance system 6 may be activated, wherein different levels of automation may also be achieved. The driver may for example select a low automation level in which the longitudinal and transverse control of the ego vehicle 1 are substantially manual. The driver may add modules that output warnings or recommendations with respect to controlling; this corresponds to a low automation level. Moreover, the driver may enable modules that take over individual tasks of longitudinal and transverse control; this corresponds to a higher automation level. Furthermore, the driver may enable driver assistance modules that automatically support both longitudinal control as well as transverse control; this corresponds to an even higher automation level. The threshold value for the steering torque that a driver assistance module for transverse control may apply may depend on the specific module or the driver assistance system 6.” And  ¶113 “The driver information display comprises an ego object 31 that is configured as a perspective view of the ego vehicle 21 from the rear from a slightly elevated virtual position so that an area lying in front of the ego vehicle 21 may also be depicted. The display furthermore comprises a lane object 30 that is arranged so that the ego object 31 is displayed thereupon. The lane object 30 represents the current lane 20b on the road 20 actually being driven by the ego vehicle 21.”), responsive to:  
the detection of the entry operation (see at least Seitz ¶111 “In the exemplary embodiment, different driver assistance modules of the driver assistance system 6 may be activated, wherein different levels of automation may also be achieved. The driver may for example select a low automation level in which the longitudinal and transverse control of the ego vehicle 1 are substantially manual. The driver may add modules that output warnings or recommendations with respect to controlling; this corresponds to a low automation level. Moreover, the driver may enable modules that take over individual tasks of longitudinal and transverse control; this corresponds to a higher automation level. Furthermore, the driver may enable driver assistance modules that automatically support both longitudinal control as well as transverse control; this corresponds to an even higher automation level. The threshold value for the steering torque that a driver assistance module for transverse control may apply may depend on the specific module or the driver assistance system 6.”). 
Seitz also discloses determining whether visual recognition can be achieved and determining a detection result of at least one of fog, rain and snow (see at least Seitz ¶49 “Alternatively or additionally, the safety of a lane change may be determined in a different manner. In this case, different environment data may also be detected and different features may be determined using the environment data.” And Figure 4A, 4B and ¶83 rain sensors and ¶86-87 “For example, it may be detected that the road is wet, or that rain is currently falling or has fallen in the recent past. A form of depicting the graphic lane object may then be generated that depicts a wet road. Analogously, a graphic depiction of a snow or ice-covered road may be generated….an evaluation unit that, by using the environment data, is configured to determine whether a lane change of the ego vehicle from a current lane to an adjacent additional lane may be safely carried out. It further comprises a control unit that is configured to generate and output a driver information display, wherein the driver information display comprises a graphic adjacent lane object which represents the adjacent additional lane. The control unit is furthermore configured to form a graphic depiction feature of the adjacent lane object depending on whether the lane change may be safely carried out.” ). 
However, Seitz does not explicitly disclose that the notification or control of the vehicle is response to the to the determination that the visual recognition cannot be achieved.  Mochizuki discloses determining whether visual recognition can be achieved within a predetermined distance from a vehicle in a traveling direction of the vehicle based on a detection result of at least one of fog, rain, and snow and in response to the determination that the visual recognition cannot be achieved provide a (see at least Mochizuki ¶117 Similarly, also, when information on the need to pay attention around the vehicle is input from environmental information collecting section 230, if, for example, traffic environment information is input that shows the number of vehicles around the driver's vehicle is high, congestion is moderate, and the weather is cloudy or rainy and the surroundings are darker than a predetermined brightness (daytime), a visibility curve having a steeper gradient than a normally used visibility curve may be used, for instance.” And Figures 12 and 15B ¶ 194-196 “In step S59, presentation information processing section 160 determines the degree of visibility to (recognition by) the driver of a cumulative visibility object group, and proceeds to step S60….In step S60, presentation information processing section 160 sets presentation information according to cumulative visibility that reflects the degree of recognition of an object group, and proceeds to step S61…In step S61, information presenting section 170 presents presentation information set by presentation information processing section 160 to the driver, and proceeds to step S58., See also ¶225  which discloses the invention may be based on per-object visibility.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seitz with Mochizuki to provide the presentation of information only when the object or set of objects is not visible because as Mochizuki teaches the warnings can be annoying and providing these warnings only when the object is not visible and presents a safety hazard will reduce the annoying warnings (see at least ¶¶ 7-8).  
Regarding claim 3, the combination of Seitz and Mochizuki disclose the driving assistance device according to claim 1, wherein the processor determines a position of an opposite lane, and detects the entry operation based on a lane change operation of the driver having the opposite lane as a destination (see at least Seitz ¶146, 152 “  In the case shown in FIG. 6C, it was furthermore detected proceeding from the case explained above with reference to FIG. 6B, that the driver of the ego vehicle 21 has activated a left blinker. With this, he signals that he wants to carry out a lane change to the left. The ego object 31 is output in the depiction with a shining flashing light. Since in the depicted driving situation the lane change to the left may be done safely, an arrow 65 is displayed as a signal object 65 in addition to the highlighting of the left adjacent lane object 40a. The case is for example configured to be the color green. In other exemplary embodiments, the color may depend on whether the lane change may be done safely; if this is not the case, the arrow 65 may for example be colored red. Furthermore, the signal object 65 may also be configured differently, for example like chaser lights or with another symbol.” And “In the cases shown in FIGS. 7B and 7C, it was recognized that oncoming traffic may be anticipated in the lane 20a arranged on the left in the driving direction next to the current lane of the ego vehicle 21. The depictions differ from the depiction depicted above with reference to FIG. 7A in terms of a graphic oncoming traffic warning object 71, 72 that is arranged on the adjacent lane object 40a. The depiction is for example like a road marker placed on a road surface.”  See also ¶103 “ By using the data detected by the detection unit 2, the road markers that divide the two lanes 20a, 20b from each other are also detected. Moreover, additional road markers (not shown in FIG. 2) at the edges of the road 20 are detected.”) 
Regarding claim 4, the combination of Seitz and Mochizuki disclose the driving assistance device according to claim 1, wherein the processor detects the entry operation based on a curvature of a road on which the vehicle travels, the curvature being acquired from an image in which a region in front of the vehicle is imaged and a steering amount of the driver (see at least Seitz ¶ 76, “The criticality determined quantitatively indicates, for example, the urgency with which a manual intervention by the driver is needed in order to ensure safe driving. For example, it may be necessary to manually adapt the speed of the ego vehicle, and/or manually apply a certain steering torque. In doing so, a physical model is used for example in order to determine whether centrifugal forces arise at a speed and the determined radius of curvature of the curve that would lead to a departure from the lane, or respectively the planned trajectory. In doing so, for example additional parameters are taken into account that for example affect the transmission of force between the road and the vehicle” ¶¶102-103 “By means of the detection unit 2, the ego vehicle 21 detects the course of the road lying in front of it in the driving direction. To do this, in the exemplary embodiment, image data are detected by means of the camera included in the detection unit 2 and evaluated in another step in order to determine the course of the road. To do this, for example the geometric configuration of the road 20, or respectively the lane 20b currently being driven on by the ego vehicle 1 is determined….” )
Regarding claim 5, the combination of Seitz and Mochizuki disclose the driving assistance device according to claim 1, wherein the processor detects the entry operation based on map information about surroundings of the vehicle and an actuation of a direction indicator of the vehicle by the driver (see at least Seitz ¶104 “In addition, in the exemplary embodiment, the current position of the ego vehicle 1 is detected and, by using this position, map data are provided that include information on the course of the road. A fusion of the map data as well as the detected sensor data is performed, and the actual course of the road in the driving direction lying in front of the ego vehicle 1 is determined.” And ¶146 “In the case shown in FIG. 6C, it was furthermore detected proceeding from the case explained above with reference to FIG. 6B, that the driver of the ego vehicle 21 has activated a left blinker. With this, he signals that he wants to carry out a lane change to the left. The ego object 31 is output in the depiction with a shining flashing light. Since in the depicted driving situation the lane change to the left may be done safely, an arrow 65 is displayed as a signal object 65 in addition to the highlighting of the left adjacent lane object 40a. The case is for example configured to be the color green. In other exemplary embodiments, the color may depend on whether the lane change may be done safely; if this is not the case, the arrow 65 may for example be colored red.”
Regarding claim 6, the combination of Seitz and Mochizuki disclose the driving assistance device according to claim 1, wherein the predetermined distance is changed in response to a speed of the vehicle (see at least Seitz ¶¶44-49 “For example, the position and speed, if applicable also an acceleration of an additional road user are detected using the sensors. These parameters are determined for example relative to the ego vehicle. Furthermore, a forecast may be determined of where the additional road user will be located at a later point in time, for example relative to the ego vehicle, and the speed with which it is moving…Accordingly, for example, it may be determined by using the map data whether a lane change is in principle permissible and, in another step, it may be determined using sensor data whether a lane change may be practically safely carried out…For example, road users on the neighboring lane for which a lane change is to be evaluated are relevant… This may relate to other road users who currently travel adjacent to the ego vehicle, who approach at a greater speed from behind or who travel at reduced speed in the driving direction in front of the ego vehicle. An acceleration of a further road user may also be detected and taken into consideration.” and ¶¶75-76 “In addition to the movement data of the ego vehicle, i.e., for example the speed, other data may also be detected that influence the safe negotiation of the curve and for example the adhesion between the tires of the ego vehicle and the road surface. This comprises, for example, data on the type, the composition, the state and the age of the tires of the vehicle or chassis adjustments.”) While Seitz does not explicitly disclose that the predetermined distance is changed based on speed, Seitz discloses that the speed of the vehicle will affect the relative position of the vehicles and the time to collision which requires a predetermined reaction time and an associated reaction distance which corresponds to the predetermined distance.  
Regarding claim 7, the combination of Seitz and Mochizuki disclose the driving assistance device according to claim 1, wherein the processor detects the entry operation based on: map information about surroundings of the vehicle, and a steering amount of the driver (see at least Seitz ¶104 “In addition, in the exemplary embodiment, the current position of the ego vehicle 1 is detected and, by using this position, map data are provided that include information on the course of the road. A fusion of the map data as well as the detected sensor data is performed, and the actual course of the road in the driving direction lying in front of the ego vehicle 1 is determined.” And ¶76-78 “For example, it may be necessary to manually adapt the speed of the ego vehicle, and/or manually apply a certain steering torque. In doing so, a physical model is used for example in order to determine whether centrifugal forces arise at a speed and the determined radius of curvature of the curve that would lead to a departure from the lane, or respectively the planned trajectory. In doing so, for example additional parameters are taken into account that for example affect the transmission of force between the road and the vehicle…. That is, if required by the radius of a curve and the speed of the ego vehicle, the driver must then manually apply additional steering torque in order to achieve an overall steering torque above the threshold value. The criticality therefore depends for example on the steering torque that must be applied in order to safely negotiate the curve at the current speed of the ego vehicle. This may be calculated by using a physical model depending on the radius of curvature of the curve and the speed, as well as if applicable other parameters….”).

Regarding claim 8, the combination of Seitz discloses a driving assistance device, comprising:
 a processor (see at least Seitz ¶188 “A single processor, module or other unit or device may fulfil the functions of several items recited in the claims, see also ¶4 “One of the challenges in this regard consists of configuring the interface between the human driver and typically computer-based controlling so that the driver is provided with all necessary and desired information as fast as possible and in an easily perceptible manner.”) configured to: 
determine whether visual recognition can be achieved within a predetermined distance from a vehicle in a traveling direction of the vehicle based on a detection result of a visibility- impairing weather condition; 
detect an entry operation of causing the vehicle to enter a space in which an oncoming vehicle travels, based on information representing driver operation of the vehicle (see at least Seitz ¶12-13, 48, 146 “In the case shown in FIG. 6C, it was furthermore detected proceeding from the case explained above with reference to FIG. 6B, that the driver of the ego vehicle 21 has activated a left blinker. With this, he signals that he wants to carry out a lane change to the left. The ego object 31 is output in the depiction with a shining flashing light. Since in the depicted driving situation the lane change to the left may be done safely, an arrow 65 is displayed as a signal object 65 in addition to the highlighting of the left adjacent lane object 40a. The case is for example configured to be the color green. In other exemplary embodiments, the color may depend on whether the lane change may be done safely; if this is not the case, the arrow 65 may for example be colored red.” And “It is detected whether a different road user is currently located in a region of the neighboring lane on which the ego vehicle would travel in the case of a lane change. It is also detected whether a different road user will be located at a future time in such a region if the ego vehicle were to travel in this region, if it were to undertake a lane change.”); and 
control the vehicle such that the vehicle does not enter the space (see at least Seitz ¶111 “In the exemplary embodiment, different driver assistance modules of the driver assistance system 6 may be activated, wherein different levels of automation may also be achieved. The driver may for example select a low automation level in which the longitudinal and transverse control of the ego vehicle 1 are substantially manual. The driver may add modules that output warnings or recommendations with respect to controlling; this corresponds to a low automation level. Moreover, the driver may enable modules that take over individual tasks of longitudinal and transverse control; this corresponds to a higher automation level. Furthermore, the driver may enable driver assistance modules that automatically support both longitudinal control as well as transverse control; this corresponds to an even higher automation level. The threshold value for the steering torque that a driver assistance module for transverse control may apply may depend on the specific module or the driver assistance system 6.” And  ¶113 “The driver information display comprises an ego object 31 that is configured as a perspective view of the ego vehicle 21 from the rear from a slightly elevated virtual position so that an area lying in front of the ego vehicle 21 may also be depicted. The display furthermore comprises a lane object 30 that is arranged so that the ego object 31 is displayed thereupon. The lane object 30 represents the current lane 20b on the road 20 actually being driven by the ego vehicle 21.”), responsive to: 
the detection of the entry operation (see at least Seitz ¶111 “In the exemplary embodiment, different driver assistance modules of the driver assistance system 6 may be activated, wherein different levels of automation may also be achieved. The driver may for example select a low automation level in which the longitudinal and transverse control of the ego vehicle 1 are substantially manual. The driver may add modules that output warnings or recommendations with respect to controlling; this corresponds to a low automation level. Moreover, the driver may enable modules that take over individual tasks of longitudinal and transverse control; this corresponds to a higher automation level. Furthermore, the driver may enable driver assistance modules that automatically support both longitudinal control as well as transverse control; this corresponds to an even higher automation level. The threshold value for the steering torque that a driver assistance module for transverse control may apply may depend on the specific module or the driver assistance system 6.”). 
Seitz also discloses determining whether visual recognition can be achieved and determining a detection result of at least one of fog, rain and snow (see at least Seitz ¶49 “Alternatively or additionally, the safety of a lane change may be determined in a different manner. In this case, different environment data may also be detected and different features may be determined using the environment data.” And Figure 4A, 4B and ¶83 rain sensors and ¶86-87 “For example, it may be detected that the road is wet, or that rain is currently falling or has fallen in the recent past. A form of depicting the graphic lane object may then be generated that depicts a wet road. Analogously, a graphic depiction of a snow or ice-covered road may be generated….an evaluation unit that, by using the environment data, is configured to determine whether a lane change of the ego vehicle from a current lane to an adjacent additional lane may be safely carried out. It further comprises a control unit that is configured to generate and output a driver information display, wherein the driver information display comprises a graphic adjacent lane object which represents the adjacent additional lane. The control unit is furthermore configured to form a graphic depiction feature of the adjacent lane object depending on whether the lane change may be safely carried out.” ). 
However, Seitz does not explicitly disclose that the notification or control of the vehicle is response to the to the determination that the visual recognition cannot be achieved.  Mochizuki discloses determining whether visual recognition can be achieved within a predetermined distance from a vehicle in a traveling direction of the vehicle based on a detection result of at least one of fog, rain, and snow and in response to the determination that the visual recognition cannot be achieved provide a (see at least Mochizuki ¶117 Similarly, also, when information on the need to pay attention around the vehicle is input from environmental information collecting section 230, if, for example, traffic environment information is input that shows the number of vehicles around the driver's vehicle is high, congestion is moderate, and the weather is cloudy or rainy and the surroundings are darker than a predetermined brightness (daytime), a visibility curve having a steeper gradient than a normally used visibility curve may be used, for instance.” And Figures 12 and 15B ¶ 194-196 “In step S59, presentation information processing section 160 determines the degree of visibility to (recognition by) the driver of a cumulative visibility object group, and proceeds to step S60….In step S60, presentation information processing section 160 sets presentation information according to cumulative visibility that reflects the degree of recognition of an object group, and proceeds to step S61…In step S61, information presenting section 170 presents presentation information set by presentation information processing section 160 to the driver, and proceeds to step S58., See also ¶225  which discloses the invention may be based on per-object visibility.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seitz with Mochizuki to provide the presentation of information only when the object or set of objects is not visible because as Mochizuki teaches the warnings can be annoying and providing these warnings only when the object is not visible and presents a safety hazard will reduce the annoying warnings (see at least ¶¶ 7-8).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662